DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17031751, filed on 9/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 and 9/24/2020 filed after/on the filing date of the application on 9/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding claim 1, lines 10-13 “wherein the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up when the fore-edge portion of the bound material is trimmed by the trim cutter” should be “wherein the guide portions are insertable between the book block and the cover so as to peel the cover together with the flap portions up when the fore-edge portion of the bound material is trimmed by the trim cutter” because in view of the preamble the workpiece is not being claimed, and therefore the guide portions are not actually ‘inserted’ into the workpiece in the device as claimed. 
Regarding claims 2, lines 2-3, “the guide portions” should be “the pair of guide portions” for clarity. Similar issues for lines 2-3 of claim 3, lines 9 of claim 4, lines 4 of claim 4, lines 11 and 14 of claim 6 and lines 4 of claim 7.
Regarding claim 3, lines 2, “to face and reverse surfaces of” should be “to a face surface and a reverse surface of” for clarity. 
Regarding claim 6, line 4, “a table unit” should be “a rotating table unit” in order to be consistent with the specification.
Regarding claim 6 line 5, “each of top, bottom, and fore-edge trimming positions” should be “each of a top, a bottom, and a fore-edge trimming position” for clarity.
Regarding claims 4 and 6, lines 9-10 and lines 14-15 respectively, “the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up” appears to be a repeated limitation as the last 3 lines of claim 1 and should be deleted or at least amended the same way stated above in the claim 1 objection. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blade receiving portion” as recited in claim 1. Line 5 (first, “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “receiving”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “receiving” preceding the generic placeholder describes the function, not the structure, of the portion).
 “base portion” as recited in claim 1. Line 6 (first, “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “base”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “base” preceding the generic placeholder describes the function, not the structure, of the portion).
“pressure portion” as recited in claim 1. Line 6 (first, “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pressure”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pressure” preceding the generic placeholder describes the function, not the structure, of the portion).
“guide portions” as recited in claim 1. Line 8 (first, “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “guide”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “guide” preceding the generic placeholder describes the function, not the structure, of the portion).
“driving mechanism” as recited in claim 6. Line 6 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “driving”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “driving” preceding the generic placeholder describes the function, not the structure, of the mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fore-edge portion" in claim 1 line 2-3.  There is insufficient antecedent basis for this limitation in the claim. In a book material there appear to be at least two other fore-edge portion on the top and bottom of a book material, therefore “the fore-edge portion” is considered to lack antecedent basis.
Regarding claim 2, “each of the guide portions is attached to each of the base portion and the pressure portion” in indefinite. The plain language of claim 2 appears to require that a first one of the guide portions is attached to both the base portion and the pressure portion, and also that a second one of the guide portions is attached to both the base portion and the pressure portion. This interpretation is suggested by the requirement that “each” of the guide portions is attached to “each” of the base and pressure portions. However, this interpretation does not appear to be intended in view of the specification. As disclosed in the specification, a first one of the guide portion is attached to only the base portion, and a second one of the guide portion is attached to only the pressure portion. Thus, interpreting claim 2 in view of the specification suggests that the Applicant has inadvertently referred to “each” of the base portion and the pressure portion. Thus, claim 2 is indefinite because it is unclear whether the Applicant has a typographical error in the claim, or whether the Applicant intends to claim a different configuration than illustrated in the present drawings.
Claim 4 recites the limitation "the face and reverse surfaces" in claim 1 line 2-3.  There is insufficient antecedent basis for this limitation in the claim. In a book there could be more then one face/reverse surfaces, therefore “the face and reverse surfaces” is considered to lack antecedent basis. Similar issue for claim 6, lines 11-12. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarpellini (US 20070210504 A1).
Regarding claim 1, Scarpellini teaches a trimmer that trims a bound material which has a book block and a cover attached to the book block (the preamble statements reciting purpose or intended use, MPEP 2111.02 II, therefore the work piece of the book is not required by the claims, only the device of the trimmer is required), the cover having flap portions adjacent to the fore- edge portion of the bound material (see Figure 7), the trimmer comprising: 
a trim cutter (36) that trims the bound material; 
a blade receiving portion (anvil portion in 42, see Figure 7) that receives an edge of the trim cutter; 
a base portion (42, see Figure 7) and a pressure portion (43, see Figure 7) that nip and position the bound material; and 
a pair of guide portions (the curve surface on the right of element 42 and 43 in Figure 7) arranged for movement in a direction close to or away from the bound material (in the same was as applicant’s close to or away, see C and D in Figure 7), 
wherein the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up when the fore-edge portion of the bound material is trimmed by the trim cutter (see Figure 7).
Regarding claim 2, Scarpellini teaches each of the guide portions is attached to each of the base portion and the pressure portion (sense the curve guide surface portions are a surface of the base portion 42 and the pressure portion 43, the guide portions are considered as attached, see Figure 7).
Regarding claim 3, Scarpellini teaches each of the guide portions is inclined relative to face and reverse surfaces of the book block, and the guide portions are widened toward the trim cutter (see Figure 7).
Regarding claim 4, Scarpellini teaches the fore-edge portion of the bound material is trimmed by the trim cutter (see Figure 7), the book block is projected from the cover, one end portions of the guide portions are contacted with the face and reverse surfaces of the project portion of the book block, the bound material is moved toward the guide portions (see Figure 7), and the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up (see Figure 7).
Regarding claim 7, Scarpellini teaches a fore-edge trimming portion (assembly of 36, 42 and 43, see Figure 7) that trims the fore- edge portion of the bound material, wherein the fore-edge trimming portion comprises the guide portions (see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 20150075344 A1) in view of Horst (EP 1745941 A2).
Regarding claim 1, Hori teaches a trimmer (See Figure 1) that trims a bound material (1) which has a book block (see Figure 7A) and a cover (1f) attached to the book block, the trimmer comprising: 
a trim cutter (20) that trims the bound material; 
a blade receiving portion (19) that receives an edge of the trim cutter; 
a base portion (18, see Figure 6) and a pressure portion (21, see Figure 7) that nip and position the bound material (see Figure 6).
Hori fails to teach a pair of guide portions arranged for movement in a direction close to or away from the bound material, wherein the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up when the fore-edge portion of the bound material is trimmed by the trim cutter. 
Horst teaches a trimmer that trims a bound material which has a book block and a cover attached to the book block, the cover having flap portions adjacent to the fore- edge portion of the bound material (see Figure 7), the trimmer comprising: a trim cutter (25) that trims the bound material; a blade receiving portion (anvil portion in 18, see Figure 7) that receives an edge of the trim cutter; a base portion (18, see Figure 7) and a pressure portion (19, see Figure 7) that nip and position the bound material; and a pair of guide portions (the curve surface on the right of element 43 in Figure 7) arranged for movement in a direction close to or away from the bound material (the application discloses the guide portions moves close to or away with the pressure and base portion to clamp the book end, Hori discloses the same feature as shown in Figures 1 and 7), wherein the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up when the fore-edge portion of the bound material is trimmed by the trim cutter (see Figure 7).
It would have been obvious to one ordinary skill in the art to modify the device of Hori to add the pair of guide portions, as taught by Horst, in order to trim a bound material with flap portions, as the guide help peel the flap portions apart (paragraph 0064-0066 of the translation  and Figure 7 of Horst).
Regarding claim 2, modified Hori further teaches each of the guide portions is attached to each of the base portion and the pressure portion (as modified in claim 1, see Figure 7 of Horst).
Regarding claim 3, modified Hori further teaches each of the guide portions is inclined relative to face and reverse surfaces of the book block, and the guide portions are widened toward the trim cutter (as modified in claim 1, see Figure 7 of Horst).
Regarding claim 4, modified Hori further teaches the fore-edge portion of the bound material is trimmed by the trim cutter (as modified in claim 1, see Figure 7 of Horst), the book block is projected from the cover (as modified in claim 1, see Figure 7 of Horst), one end portions of the guide portions are contacted with the face and reverse surfaces of the project portion of the book block (as modified in claim 1, see Figure 7 of Horst), the bound material is moved toward the guide portions, and the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up (as modified in claim 1, see Figure 7 of Horst).
Regarding claim 5, modified Hori further teaches a spring portion (43 of Horst) mounted between the guide portion (right surface of the spring in Figure 7 of Horst) and the pressure portion, wherein the guide portions are connected with the pressure portion via the spring portion and are movable with respect to the pressure portion by the spring portion (paragraph 0065 of the translation and Figure 7 of Horst).
Regarding claim 6, modified Hori further teaches a table (9 of Hori) that positions the bound material placed thereon; a table unit (10 and 15) that rotates the table in such a manner that the bound material is rotated to each of top, bottom, and fore-edge trimming positions (paragraph 0009 of Hori); and a driving mechanism (14, paragraph 0041 of Hori) that moves the table and the trim cutter in a direction close to or away from each other relatively (paragraph 0041 of Hori), wherein when the bound material is rotated to the fore-edge trimming position, the bound material is moved away from the base portion and the pressure portion (as modified in claim 1, via 9B of Hori), the one end portions of the guide portions are contacted with the face and reverse surfaces of the project portion of the book block (as modified in claim 1, see Figure 7 of Horst), the bound material is moved toward the guide portions, the guide portions are inserted between the book block and the cover so as to peel the cover together with the flap portions up (as modified in claim 1, see Figure 7 of Horst).
Regarding claim 7, modified Hori further teaches a fore-edge trimming portion (as modified in claim 1, the base portion, the pressure portion and the guide portions) that trims the fore- edge portion of the bound material, wherein the fore-edge trimming portion comprises the guide portions (as modified in claim 1, see Figure 7 of Horst).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/08/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724